Name: Commission Regulation (EEC) No 250/78 of 7 February 1978 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 2. 78 Official Journal of the European Communities No L 38/5 COMMISSION REGULATION (EEC) No 250/78 of 7 February 1978 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Regulation (EEC) No 1034/77 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1203/73 of 4 May 1973 (3), as last amended by Regulation (EEC) No 2398/76 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and veg ­ etables ; Whereas it is necessary to revise the conversion factors for certain varieties of peach as a result of the trend in prices in Community representative markets in recent seasons ; Whereas Council Regulation (EEC) No 868/77 of 26 April 1977 fixing certain prices and other amounts applicable in the fruit and vegetables sector, for the 1977/78 marketing year (5 ) extended, for sweet oranges, application of the basic and buying-in prices to the month of May ; whereas it is thus necessary to extend to that month application of the variety conver ­ sion factors laid down in Annex IX to Regulation (EEC) No 1203/73 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . In Annex III to Regulation (EEC) No 1203/73, the table headed 'Peaches, "variety" conversion factor' is amended as follows . The conversion factor ' 110' in the first line under the heading 'June' and 'July' is in each case replaced by ' 1-05'. 2. In Annex IX to Regulation (EEC) No 1203/73, 'Sweet oranges, "variety" conversion factor', the word 'May' is added under the heading 'Conversion factor' after 'January, February, March and April '. Article 2 This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 125, 19 . 5 . 1977, p. 1 . (3) OJ No L 123 , 10 . 5 . 1973 , p. 1 . (4 ) OJ No L 270, 2 . 10 . 1976, p. 17 . (5 OJ No L 106 , 29 . 4 . 1977 , p. 5 .